EXHIBIT 10.3

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE

It is agreed by and between Darren Schumacher (“Employee”) and Gentherm
Incorporated, a Michigan corporation (“Gentherm” and, together with Employee,
each a “Party” and, collectively, the “Parties”), as follows:

1.Separation of Employment. Employee acknowledges that Employee’s employment
with Gentherm has ended effective May 24, 2018 (“Separation Date”).

2.Payment of Moneys Owed and Other Benefits. Employee acknowledges that,
excluding (a) accrued salary for the period from May 15, 2018 to the Separation
Date (the “Accrued Wages”), (b) accrued but unused vacation time through the
Separation Date (“Accrued Vacation”), and (c) any unreimbursed expenses that
Employee has incurred in connection with the performance of Employee’s duties
and in accordance with Gentherm’s policies and practices for reimbursement of
expenses (“Unreimbursed Expenses”), Gentherm has paid all remuneration owed to
Employee as a result of Employee’s employment with Gentherm.  Employee’s accrual
of wages, employee benefits and privileges ends on the Separation Date and no
additional amounts are owed to Employee. For administrative ease, Gentherm has
agreed to pay Employee’s full recurring paycheck on the next regularly scheduled
payroll date, May 31, 2018 (which payment will therefore include the Accrued
Wages plus an additional 7 days of pay). Gentherm also agrees to pay the Accrued
Vacation to Employee on May 31, 2018 calculated as 204.03 hours of accrued,
unused vacation at $204.02 per hour or $41,626.20, less taxes and other lawful
deductions. Group health benefits for which Employee currently is eligible will
remain in effect through and including May 31, 2018.  With respect to any
Unreimbursed Expenses, Employee must submit a final expense report within thirty
(30) days of the Separation Date for reimbursement eligibility and Gentherm
agrees to pay such Unreimbursed Expenses within thirty (30) days after receipt
of such expense report, to the extent such amounts are determined to be in
accordance with Gentherm’s policies and practices for the reimbursement of
employee expenses.

3.Consideration. As consideration for Employee’s promises in this Confidential
Separation Agreement and Release (this “Agreement”), including the general
release of claims, if Employee signs and does not revoke this Agreement within
the time period specified in Section 12, Gentherm agrees to pay to Employee the
following amounts and benefits (collectively, the “Separation Benefits”):

 

a.

Gentherm will pay to Employee a one-time payment of $212,165, less lawful
deductions and withholdings, representing six months of Employee’s salary.  This
one-time payment will be paid to Employee on the first regularly scheduled
payroll date following the expiration of the revocation period described in
Section 12 (the “Severance Payroll”).1

 

b.

Subject both to Employee’s timely election of continuation coverage under COBRA
and to Employee’s continued copayment of premiums during the COBRA Subsidy

 

1 

Only if the Parties agree that it is necessary to change this payment date to
avoid the imposition on Employee of additional taxes under Section 409A (as
defined in Section 18), such one-time payment will not be paid until the first
regularly scheduled payroll date following the earlier of (i) the six-month
anniversary date of the Separation Date or (ii) the date of Employee’s
death.  For clarity, absent any such agreement by the Parties that a change to
the payment date is necessary to avoid such additional taxes on Employee, the
payment date will remain the first regularly scheduled payroll date following
expiration of the revocation period described in Section 12.

 

Page 1 of 7

Confidential

--------------------------------------------------------------------------------

 

Period (as defined below) at the same level and cost to individuals employed by
Gentherm, during that COBRA Subsidy Period, Gentherm will pay Employee’s health
insurance coverage to the same extent that Gentherm paid for such coverage
immediately prior to the Separation Date, in a manner intended to avoid any
excise tax under Section 4980D of the Internal Revenue Code of 1986, as amended,
subject to the eligibility requirements and other terms and conditions of such
insurance coverage. The “COBRA Subsidy Period” shall begin on June 1, 2018 and
end upon the earliest of: (i) May 31, 2019; (ii) the date the Employee is no
longer eligible to receive COBRA coverage; and (iii) the date on which the
Employee otherwise becomes eligible to receive substantially similar coverage
from another employer. Employee agrees to notify Gentherm within five (5)
calendar days of becoming eligible to receive substantially similar coverage
from another employer.  Following the expiration of the COBRA Subsidy Period,
Employee may elect to continue COBRA coverage for the remainder of the COBRA
eligibility period as defined by law, if any, at Employee’s own expense. In no
event will Gentherm be obligated to pay any portion of Employee’s COBRA coverage
premiums for a period beyond May 31, 2019. Gentherm reserves the right to modify
or terminate Gentherm’s payment toward the cost of the premium for COBRA
coverage provided hereunder to the extent necessary to comply with applicable
law.

 

c.

Employee is also party to a Restricted Stock Award Agreement, dated as of
October 3, 2017 (the “Retention Agreement”), pursuant to which Employee received
9,928 restricted shares of Gentherm common stock (the “Retention Shares”),
subject to the restrictions set forth in the Retention Agreement.  Pursuant to
the terms of the Retention Agreement, the Retention Shares will immediately vest
upon the date of Employee’s termination if such termination is by Gentherm
without “Cause” (as defined in the Retention Agreement) and if Employee signs
and delivers to Gentherm within 30 days of Employee’s termination, and the same
becomes irrevocable, a general release of claims in form and substance
reasonably acceptable to Gentherm, by which Employee releases Gentherm from any
claim arising from Employee’s employment by, or termination of employment with,
Gentherm, in consideration for the receipt of the Retention Shares.  If Employee
signs and does not revoke this Agreement within the time period specified in
Section 12, Gentherm agrees as follows: (a) Employee’s termination will be
without “Cause” for purposes of the Retention Agreement, (b) Gentherm will
accept the general release in Section 5 below as a general release of claims
meeting the requirements of the Retention Agreement, (c) Employee will be
permitted to elect (by notifying Gentherm in writing) to satisfy the withholding
obligations in connection with the delivery of the Retention Shares by reducing
the number of shares of common stock deliverable by Gentherm in respect of the
Retention Agreement.

Employee understands and acknowledges that the Separation Benefits are purely
discretionary and are not currently owed to Employee, and will only be paid if
Employee executes and delivers a copy of this Agreement to Gentherm, does not
revoke it within the time period described in Section 12, and remains in full
compliance with the terms of this Agreement.

Employee is solely responsible for paying all taxes, if any, which may at any
time be found to be due upon or as a result of any of the payments described
herein, and Employee agrees to indemnify and

 

Page 2 of 7

Confidential

--------------------------------------------------------------------------------

hold harmless Gentherm against any claim or liability for any such taxes and any
related penalties and/or interest.

4.Existing Equity Awards.

On the Separation Date, Employee holds the following vested stock options (the
“Vested Equity Rights”):

Options to purchase 15,000 shares at $23.71 per share that were granted on
November 20, 2013

Options to purchase 20,000 shares at $26.17 per share that were granted on
February 19, 2014

Options to purchase 22,500 shares at $41.69 per share that were granted on
February 18, 2015

Options to purchase 15,000 shares at $40.64 per share that were granted on
February 24, 2016

Options to purchase 9,000 shares at $38.05 per share that were granted on
February 22, 2017

In accordance with the terms of the governing plan documents, the Vested Equity
Rights must be exercised within 90 days following the Separation Date or else
they will automatically terminate.  Also in accordance with the terms of the
governing plan documents, all unvested stock options and unvested restricted
stock held by the Employee on the Separation Date (excluding the Retention
Shares) shall be automatically terminated for no consideration.

5.Complete Release of All Claims. In consideration for the promises set forth in
this Agreement, Employee hereby knowingly and voluntarily releases and forever
discharges Gentherm and its current and former parents, subsidiaries and
affiliates, predecessors, successors and assigns and each of its and their
respective directors, officers, attorneys, agents, representatives and
employees, individually and in their business capacities, and its and their
employee benefit plans and programs and their administrators and fiduciaries
(collectively referred to as “Releasees”) from any and all claims and causes of
action, whether now known or unknown, of whatever kind or nature, based on any
act, omission, event, occurrence, or nonoccurrence from the beginning of time to
the date of execution of this Agreement, including, but not limited to, claims
that arise out of or in any way relate to Employee’s employment or separation
from employment with Gentherm. Employee acknowledges and agrees that this
general release includes, but is not limited to, claims of breach of implied or
express employment contracts or covenants, promissory estoppel, entitlement to
any pay (other than the amounts promised in this Agreement), defamation,
wrongful termination, public policy violations, emotional distress and related
matters, claims of discrimination, harassment, or retaliation under federal,
state or local laws, and claims based on any federal, state or other
governmental statute, regulation or ordinance, including, but not limited to,
Title VII of the Civil Rights Act of 1964 (“Title VII”); Sections 1981 through
1988 of Title 42 of the United States Code; The Employee Retirement Income
Security Act of 1974 (“ERISA”) (as modified below); The Immigration Reform and
Control Act; the Americans with Disabilities Act (“ADA”); the Equal Pay Act
(“EPA”); the Age Discrimination in Employment Act (“ADEA”); The Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act
(“FMLA”); The Fair Credit Reporting Act; The Genetic Information
Nondiscrimination Act of 2008; Michigan’s Elliott-Larsen Civil Rights Act; the
Michigan Persons with Disabilities Civil Rights Act; the Michigan
Whistleblowers’ Protection Act; Michigan Statutory Provision Regarding
Retaliation/Discrimination for Filing a Worker’s Compensation Claim; the
Michigan Payment of Wages and Fringe Benefits Act; the Michigan Minimum Wage
Law; the Michigan Equal Pay Law; and any other federal, state, or local laws, or
regulations, or any common law actions, relating to Employee’s employment that
Employee may have against Gentherm or any of the Releasees as of the Separation
Date and/or any type of damages, wages, commissions, benefits, attorney fees,
costs or relief of any type (legal, equitable or otherwise).

 

Page 3 of 7

Confidential

--------------------------------------------------------------------------------

If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Gentherm or any
other Releasee identified in this Agreement is a party.

6.Claims Not Released. Employee is not waiving any rights Employee may have to:
(a) Employee’s own vested accrued employee benefits under the applicable health,
welfare, or retirement benefit plans as of the Separation Date; (b) benefits and
the right to seek benefits under applicable workers’ compensation and
unemployment compensation statutes; (c) pursue claims that by law cannot be
waived by signing this Agreement; and (d) enforce this Agreement.

7.Exclusions. Excluded from this Agreement are any claims or rights which cannot
be waived by law, including the right to file a charge of discrimination with an
administrative agency, to file or participate in an investigative proceeding of
any federal, state or local government agency or to receive a monetary award
offered by the Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, or other proceeding before any federal, state, or
local government agency. However, to the maximum extent permitted by law,
Employee agrees that if such an administrative claim is made, Employee shall not
be entitled to recover any individual monetary relief (except as to possible
whistleblower awards from the Securities and Exchange Commission) or other
individual remedies.

8.Confidential Information. Employee agrees that Employee will comply in all
respects with the Confidential Disclosure Agreement and any other
confidentiality agreement that Employee signed during Employee’s employment and
Employee acknowledges that Employee’s obligations under such confidentiality
agreements will continue after Employee’s employment with Gentherm ends.
Employee acknowledges and agrees that in the course of Employee’s employment
with Gentherm Employee had access to and currently may possess confidential
information regarding Gentherm’s business including, but not limited to: trade
secrets, product and process designs, samples, specifications, models, drawings,
prototypes, know-how, processes, methods, techniques, formulas, scientific
knowledge, requirements and specifications relating to products, schematics,
business plans, financial information, customer information, distribution
information, materials and vendors (collectively referred to as “Confidential
Information”). Employee acknowledges that Employee has returned all Confidential
Information to Gentherm. Employee acknowledges and agrees that all such
Confidential Information is proprietary to Gentherm, regarded by Gentherm as
highly confidential and shall remain the sole and exclusive property of
Gentherm. Employee covenants that Employee will not disseminate or otherwise
divulge to third parties, or use for Employee’s own benefit or for the benefit
of any other person or entity, any Confidential Information which Employee
learned or had access to while employed by Gentherm.

Employee acknowledges that all tangible information, including all files,
records, summaries, copies, excerpts, data, documents, drawings, designs,
schematics, memoranda, letters, notes, written policies and procedures manuals
and other information or material pertaining to Employee’s work at Gentherm or
containing Confidential Information which came into Employee’s custody,
possession or knowledge or were compiled prepared, developed or used by Employee
at any time in the course of or in connection with Employee’s work at Gentherm,
and all tangible property put in Employee’s custody or possession by Gentherm in
connection with Employee’s work at Gentherm, is solely the property of Gentherm,
and Employee agrees that Employee will immediately return to Gentherm all such
tangible information in Employee’s possession or control. Employee also agrees
to immediately return to

 

Page 4 of 7

Confidential

--------------------------------------------------------------------------------

Gentherm all other Gentherm property and equipment Employee was given to use
during Employee’s employment.

9.Limited Disclosure. As further consideration for the promises set forth in
this Agreement, Employee agrees not to disclose any information regarding the
underlying facts leading up to or the existence or substance of this Agreement,
except to Employee’s spouse, tax advisor, an attorney with whom Employee chooses
to consult regarding Employee’s consideration of this Agreement and/or to any
federal, state, or local government agency.

10.Nondisparagement. As further consideration for the promises set forth in this
Agreement, Employee agrees and promises that Employee will not engage in, or
encourage any other person or entity to engage in, any defamatory or maliciously
disparaging conduct against any of the Releasees.  Employee’s obligation under
this Section 10 extends to but is not limited to disparaging text messages,
e-mail communications, and comments or postings on blogs, comment boards, and
social media networking websites.

11.No Representation. Employee represents and acknowledges that in executing
this Agreement Employee does not rely and has not relied on any representation
or statement by any of the Releasees or by any of the Releasees’ agents or
representatives with regard to the subject matter, basis or effect of this
Agreement.

12.Voluntary Agreement. Employee acknowledges that Employee has been advised in
writing to consult with an attorney before Employee signs this Agreement.
Employee understands that Employee has twenty-one (21) days within which to
decide whether to sign this Agreement, although Employee may sign this Agreement
at any time within the twenty-one (21) day period. If Employee does sign this
Agreement, Employee also understands that Employee will have seven (7) days
after Employee signs to revoke this Agreement, in which case a written notice of
revocation must be delivered to General Counsel, Gentherm Incorporated, 21680
Haggerty Rd., Northville, MI 48167, on or before the seventh (7th) day after
Employee’s execution of the Agreement.  Employee understands that the Agreement
will not become effective unless and until after that seven (7) day revocation
period has expired without revocation. Employee knowingly and voluntarily agrees
to all of the terms set forth in this Agreement and intends to be bound legally
by them. Employee agrees that any modifications, material or otherwise, made to
this Agreement, do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period. Unless accepted in writing by
Gentherm, Employee’s acceptance of this Agreement will not be effective if
received by Gentherm after the twenty-first (21st) day after the Separation
Date.

13.Binding Agreement. This Agreement shall be binding upon Employee and
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Releasees and each of them, and to
their heirs, administrators, representatives, executors, successors, and
assigns.

14.Acknowledgments.

Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against Gentherm.

Employee agrees that Employee will not seek or accept employment or contract
placement with Gentherm or any of its related or affiliated companies at any
time in the future, including, but not limited to, regular, temporary, contract
or consulting employment.  In the event that Employee is contracted for or hired
by Gentherm, Employee expressly acknowledges that Employee’s contract or
employment may be

 

Page 5 of 7

Confidential

--------------------------------------------------------------------------------

terminated on the basis of this Agreement.  Gentherm and Employee agree that
this provision is a negotiated, nonretaliatory term of this Agreement.

Employee affirms that Employee has no known workplace injuries or occupational
diseases arising out of Employee’s employment with Gentherm.

Employee affirms that Employee has been granted any leave to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws.

Employee affirms that all of Gentherm’s decisions regarding Employee’s pay and
benefits through the date of Employee’s execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.

Employee represents and warrants that prior to signing this Agreement, Employee
has disclosed to an officer of Gentherm any belief or information Employee may
have that Gentherm has engaged in any unlawful activity of any kind.

Employee affirms that Employee has not been retaliated against for reporting any
allegations of wrongdoing by Gentherm or its officers, including any allegations
of corporate fraud.

15.Governing Law and Interpretation. This Agreement is made and entered into in
the State of Michigan, and shall in all respects be interpreted, enforced and
governed under the laws of the State of Michigan without regard to its conflict
of laws provision. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties. In the event of a breach of any provision of
this Agreement, either Party may institute an action specifically to enforce any
term or terms of this Agreement and/or to seek any damages for breach. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.

16.Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both Employee and Gentherm wherein specific reference is
made to this Agreement.

17.Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes any and all prior agreements or understandings
between the Parties pertaining to the subject matter of the Agreement, except
that any agreement that Employee entered into with Gentherm or any Releasee that
provides for confidentiality, non-disclosure, non-solicitation, and/or
non-competition (including, without limitation, the provisions of the Retention
Agreement pertaining to “restrictive covenants” and Gentherm’s right of
compensation recovery in the event of a breach of such restrictive covenants)
are incorporated herein by reference and remain in full force and effect.

18.409A.  This Agreement and the Separation Benefits are intended to either be
exempt from or comply in form and operation with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the final regulations
issued thereunder (“Section 409A”). To the extent permitted by applicable
Department of Treasury/Internal Revenue Service guidance, or law or regulation,
Gentherm and Employee will take reasonable actions to reform this Agreement or
any actions taken pursuant to their operation of this Agreement in order to
comply with Section 409A. Notwithstanding the foregoing, in no event shall
Gentherm or any of its subsidiaries, affiliates or representatives be liable to
Employee for any additional tax, interest or penalty imposed upon or other
detriment suffered by Employee under Section

 

Page 6 of 7

Confidential

--------------------------------------------------------------------------------

409A or for any damage suffered by Employee for failure of this Agreement to
comply with or be exempt from Section 409A. In addition, for purposes of this
Agreement, all references to “termination of employment” and correlative phrases
shall be construed to refer to a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein).

19.Non-Admission of Liability. This Agreement does not constitute an admission
that any Releasee has violated any law, rule, regulation, contractual right or
any other duty or obligation.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

 

 

 

 

 

 

 

 

 

DATED:

May 25, 2018

 

/s/ Darren Schumacher

 

 

 

Darren Schumacher

 

 

 

 

 

 

 

 

 

 

 

 

Gentherm Incorporated

 

 

 

 

 

 

DATED:

May 29, 2018

 

By:

/s/ Phillip M. Eyler

 

 

 

Name:

Phillip M. Eyler

 

 

 

Its:

President and Chief Executive Officer

 

 

Page 7 of 7

Confidential